Reissue
Claim Status
	Original Claim 1-28 have been canceled.
New Claims 29-43 are currently allowed.

Reissue Declaration
	The reissue declaration filed 2/12/2021 has been accepted.

Withdrawn Claim Rejections - 35 USC § 251
The rejection of Claims 29-43 as being based upon a defective reissue declaration under 35 U.S.C. 251 is hereby withdrawn based on the new reissue declaration.

Withdrawn Double Patenting Rejection
The terminal disclaimer filed on 2/2/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of RE 47256 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the rejection of Claims 29-43 on the ground of nonstatutory double patenting as being unpatentable over claims 8-20 of U.S. Patent No. RE 47256 is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The previous amendment to Claim 30 was improper to include the deletion.  That has been omitted below.  
Claim 30 has been replaced with the following:

30. (New) The dot sighting device of claim 29, wherein the width of the surface increases from a point proximal the illumination element to a point proximal the reflection element.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or reasonably suggest the claimed dot sighting device including the reflection element being doublet with the claimed radii of curvature of the surfaces in combination with the other claimed elements.







If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn can be reached 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY R JASTRZAB/
Primary Examiner 
CRU 3993                                                                                                                                                                                                        


  Conferees:  /BMF/ and /GAS/